


117 HR 3867 IH: Every Vote Counts Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3867
IN THE HOUSE OF REPRESENTATIVES

June 14, 2021
Mrs. Demings (for herself and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Help America Vote Act of 2002 to prohibit a State from establishing certain restrictions on voting by mail in an election for Federal office, and for other purposes.


1.Short titleThis Act may be cited as the Every Vote Counts Act. 2.FindingsCongress finds the following:
(1)Congress has the authority under article 1, section 4 of the Constitution of the United States to enact laws governing the time, place, and manner of Federal elections. (2)Congress has the authority under section 2 of the 15th Amendment to enforce the right of citizens of the United States to vote, which shall not be denied or abridged by the United States, by legislation.
(3)Section 1 of the 14th Amendment guarantees due process of law and equal protection of the laws. (4)The right to vote is the foundation of American democracy. Voting provides the citizenry with a vital check on their elected officials and grants people the political power necessary to exercise and defend the rights guaranteed by the United States Constitution.
(5)As Dr. Martin Luther King Jr. explained in a speech delivered on May 17, 1957, So long as I do not firmly and irrevocably possess the right to vote I do not possess myself. I cannot make up my mind—it is made up for me. I cannot live as a democratic citizen, observing the laws I have helped to enact—I can only submit to the edict of others. (6)The right to vote for all Americans is fundamental and rules for voting and election administration should protect the right to vote and promote voter participation.
(7)Waiting in long lines discourages people from voting, undermines confidence in the electoral system, and imposes economic costs on voters. (8)Multiple studies have shown that voters of all races are more likely to wait in line to vote longer in counties with higher population density, and Latino and Black voters disproportionately live in these areas.
(9)One way voting in communities of color has been suppressed is through long waits at polling locations. Studies have shown a number of contributing factors, including the drastic reduction of early voting days, poor allocation of resources to certain communities, cuts to election funding, and a reduction of polling locations. (10)These problems led to the creation of the bipartisan Presidential Commission on Election Administration, which issued a 2014 report that set forth a standard: No citizen should have to wait more than 30 minutes to vote.
(11)Basic constitutional principles of fairness and equal protection require an equal opportunity for citizens of the United States to vote in Federal elections. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. The 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution empower Congress to enact measures to protect the right to vote in Federal elections. The 8th Amendment to the Constitution provides for no excessive bail to be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted. (12)American Indian and Alaska Native voters face unique obstacles in a vote-by-mail system. Tribal communities in rural areas often do not have traditional residential mailing addresses and have limited access to transportation. Tribal members have distant rural post offices, slow mail routes, limited numbers of post office operation, and too few post office boxes. As a result, rural Tribal communities require distinct voting accommodations to ensure participation in a vote-by-mail system.
(13)The Cybersecurity and Infrastructure Security Agency Elections Infrastructure Government Coordinating Council and Sector Coordinating Councils Joint COVID Working Group designated ballot drop boxes are a secure and convenient means for votes to return their mail ballot. (14)The Cybersecurity and Infrastructure Security Agency Elections Infrastructure Government Coordinating Council and Sector Coordinating Councils Joint COVID Working Group says best practices require one drop box for every 15,000 voters and no more than 50 miles in between drop boxes in rural areas.
3.Absentee ballot tracking program
(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and
(2)by inserting after section 303 the following new section:  304.Absentee ballot tracking program (a)RequirementEach State shall carry out a program to track and confirm the receipt of absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of voted absentee ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot, by means of online access using the Internet site of the official’s office.
(b)Information on whether vote was countedThe information referred to under subsection (a) with respect to the receipt of an absentee ballot shall include information regarding whether the vote cast on the ballot was counted, and, in the case of a vote which was not counted, the reasons therefor. (c)Use of Toll-Free Telephone Number by Officials Without Internet SiteA program established by a State or local election official whose office does not have an Internet site may meet the requirements of subsection (a) if the official has established a toll-free telephone number that may be used by an individual who cast an absentee ballot to obtain the information on the receipt of the voted absentee ballot as provided under such subsection.
(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. (b)Reimbursement for costs incurred by States in establishing programSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the following new part:

7Payments to Reimburse States for Costs Incurred in Establishing Program to Track and Confirm Receipt of Absentee Ballots
297.Payments to States
(a)Payments For Costs of ProgramIn accordance with this section, the Commission shall make a payment to a State to reimburse the State for the costs incurred in establishing the absentee ballot tracking program under section 305 (including costs incurred prior to the date of the enactment of this part).  (b)Certification of Compliance and Costs (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission a statement containing—
(A)a certification that the State has established an absentee ballot tracking program with respect to elections for Federal office held in the State; and  (B)a statement of the costs incurred by the State in establishing the program.
(2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the costs incurred by the State in establishing the absentee ballot tracking program, as set forth in the statement submitted under paragraph (1), except that such amount may not exceed the product of— (A)the number of jurisdictions in the State which are responsible for operating the program; and
(B)$3,000. (3)Limit on number of payments receivedA State may not receive more than one payment under this part.
297A.Authorization of Appropriations
(a)AuthorizationThere are authorized to be appropriated to the Commission for fiscal year 2022 and each succeeding fiscal year such sums as may be necessary for payments under this part. (b)Continuing Availability of FundsAny amounts appropriated pursuant to the authorization under this section shall remain available until expended..
(c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. (d)Clerical amendmentsThe table of contents of such Act is amended—
(1)by adding at the end of the items relating to subtitle D of title II the following:   Part 7—Payments To Reimburse States for Costs Incurred in Establishing Program To Track and Confirm Receipt of Absentee Ballots  Sec. 297. Payments to States.  Sec. 297A. Authorization of appropriations.; (2)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and
(3)by inserting after the item relating to section 303 the following new item:   Sec. 304. Absentee ballot tracking program.. 4.Requiring States to provide secured drop boxes for voted absentee ballots in elections for Federal office (a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 3(a), is amended—
(1)by redesignating sections 305 and 306 as sections 306 and 307, respectively; and (2)by inserting after section 304 the following new section:

305.Use of secured drop boxes for voted absentee ballots
(a)Requiring use of drop boxesIn each county in the State, each State shall provide in-person, secured, and clearly labeled drop boxes at which individuals may, at any time during the period described in subsection (b), drop off voted absentee ballots in an election for Federal office. (b)Minimum period for availability of drop boxesThe period described in this subsection is, with respect to an election, the period which begins 45 days before the date of the election and which ends at the time the polls close for the election in the county involved.
(c)Accessibility
(1)In generalEach State shall ensure that the drop boxes provided under this section are accessible for use— (A)by individuals with disabilities, as determined in consultation with the protection and advocacy systems (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) of the State; and
(B)by individuals with limited proficiency in the English language. (2)Determination of accessibility for individuals with disabilitiesFor purposes of this subsection, drop boxes shall be considered to be accessible for use by individuals with disabilities if the drop boxes meet such criteria as the Attorney General may establish for such purposes.
(3)Rule of constructionIf a State provides a drop box under this section on the grounds of or inside a building or facility which serves as a polling place for an election during the period described in subsection (b), nothing in this subsection may be construed to waive any requirements regarding the accessibility of such polling place for the use of individuals with disabilities or individuals with limited proficiency in the English language. (d)Number of drop boxes (1)Formula for determination of numberThe number of drop boxes provided under this section in a county with respect to an election shall be determined as follows:
(A)In the case of a county in which the number of individuals who are residents of the county and who are registered to vote in the election is equal to or greater than 20,000, the number of drop boxes shall be a number equal to or greater than the number of such individuals divided by 20,000 (rounded to the nearest whole number). (B)In the case of any other county, the number of drop boxes shall be equal to or greater than one.
(2)TimingFor purposes of this subsection, the number of individuals who reside in a county and who are registered to vote in the election shall be determined as of the 90th day before the date of the election. (e)Location of drop boxesThe State shall determine the location of drop boxes provided under this section in a county on the basis of criteria which ensure that the drop boxes are—
(1)available to all voters on a non-discriminatory basis; (2)accessible to voters with disabilities (in accordance with subsection (c));
(3)accessible by public transportation to the greatest extent possible; (4)available during all hours of the day; and
(5)sufficiently available in all communities in the county, including rural communities and on Tribal lands within the county (subject to subsection (f)). (f)Rules for drop boxes on Tribal landsIn making a determination of the number and location of drop boxes provided under this section on Tribal lands in a county, the appropriate State and local election officials shall—
(1)consult with Tribal leaders prior to making the determination; and (2)take into account criteria such as the availability of direct-to-door residential mail delivery, the distance and time necessary to travel to the drop box locations (including in inclement weather), modes of transportation available, conditions of roads, and the availability (if any) of public transportation.
(g)Posting of informationOn or adjacent to each drop box provided under this section, the State shall post information on the requirements that voted absentee ballots must meet in order to be counted and tabulated in the election. (h)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..
(b)Clerical amendmentThe table of contents of such Act, as amended by section 3(d), is amended— (1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307, respectively; and
(2)by inserting after the item relating to section 304 the following new item:   Sec. 305. Use of secured drop boxes for voted absentee ballots.. 5.Development of alternative verification methods (a)Development of standardsThe National Institute of Standards, in consultation with the Election Assistance Commission, shall develop standards for the use of alternative methods which could be used in place of signature verification requirements for purposes of verifying the identification of an individual voting by absentee ballot in elections for Federal office.
(b)Public notice and commentThe National Institute of Standards shall solicit comments from the public in the development of standards under paragraph (1). (c)DeadlineNot later than one year after the date of the enactment of this Act, the National Institute of Standards shall publish the standards developed under paragraph (1).

